DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see INTERPRETATION UNDER 35 U.S.C. § 112, SIXTH PARAGRAPH and REJECTION UNDER 35 U.S.C. § 112, SECOND PARAGRAPH, page 6, filed 03/04/2021, with respect to claim 1 have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see REJECTION UNDER 35 U.S.C. § 101, page 6, filed 03/04/2021, with respect to claim 17 have been fully considered and are persuasive.  The 101 rejection of claim 17 has been withdrawn.
Applicant's arguments, in the amendment filed 03/04/2021 with respect to the rejections of claims 1, 16, and 17 under 35 U.S.C. 103 as being unpatentable by Hampiholi et al. (US PGPub 2014/0270357) and Hirota et al. (US Patent 6,064,749) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the following NEW limitation “select a third image capturing unit from the plurality of image capturing units based on a result of the verification, wherein the third image capturing unit captures a third image; and re-estimate the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hirota et al. (US Patent 6,064,749) and Endo et al. (US PGPub 2008/0069405). Claims 1-10 and 12-17 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US Patent 6,064,749) and Endo et al. (US PGPub 2008/0069405).
	Regarding claim 1, Endo teaches an information processing apparatus (where the information processing apparatus is “A position and orientation measurement apparatus has a subjective-view-index detection unit which detects indices on a physical space from an image captured by a subjective-view camera, an additional subjective-view-index detection unit which detects indices on the physical space from an image captured by an additional subjective-view camera having a spatial resolution different from the subjective-view camera, and a position and orientation estimation unit which calculates the position and orientation of the subjective-view camera using information associated with the image coordinates of the detected indices”, Abstract), comprising: a central processing unit (CPU) configured to (where the CPU is “Assume that this embodiment has a configuration in which the functions of the respective units (image input unit 110, data storage unit 120, subjective-view-index detection unit 140, and additional subjective-view-index detection unit 150) are implemented when one CPU executes programs”, para 0063): acquire a first image from a first (where the first image capturing unit is “In this embodiment, assume that the subjective-view camera 160 as an image capture device to be measured is fixed to, e.g., a head-mounted display (HMD) that the observer wears, and is used to capture an image of a physical space observed nearly from the viewpoint of the observer (subjective viewpoint)”, where the subjective view camera is one of plurality of cameras in Fig. 5,  para 0037); estimate at least one of a location or an attitude of the chassis in the real space based on the first image (where to estimate the location is “Then, the position and orientation calculation unit 150 calculates (estimates) the position and orientation of the subjective-view camera 160 based on these pieces of information”, para 0061); select a third image capturing unit from the plurality of image capturing units based on a result of the verification, wherein the third image capturing unit captures a third image (where the third imaging capturing unit is “An objective-view-index detection unit 580 detects the image coordinate of the objective-view-index P from the image captured by the objective-view camera 590”, para 130); and re-estimate the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit (where re-estimating the attitude is “By applying the image coordinate of the objective-view-index P to the scheme described in US 2004/176925 A1, the position and orientation of the subjective-view camera 160 can be calculated… In this modification, the position and orientation of the subjective-view camera 160 can be stably calculated using the objective-view image”, para 0130-131).
	Endo does not teach acquire a second image from a second image-capturing unit of the plurality of image capturing units; verify a result of the estimation based on the second image, wherein an optical axis of the second image-capturing unit is different from an optical axis of the first image-capturing unit.
	Hirota teaches acquire a second image from a second image capturing unit of the plurality of image capturing units (column 4 lines 62-66, “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value.”; column 5 lines 6-10, “In a further embodiment of the present invention the actual landmark location within the second image is compared with the predicted location of the landmark to generate a prediction error value and the camera location based upon the prediction error value is updated.”); verify a result of the estimation based on the second image (column 14-15 lines 1-5, “If the Image Analyzer 42 has detected additional landmarks (that is, in addition to the ones used to solve the equations), these landmarks can be used for disambiguation. Using each remaining candidate solution of the camera, the additional landmarks are projected onto the image planes and are checked to determine how closely the projections match the detected positions.”), wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit (Figure 4, element C1 and C2, shows two cameras with different optical axes (field of views)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Endo’s teachings with Hirota’s invention because Endo’s teachings the inclusion of more cameras and different attitudes will make estimation results more precise (para. 0022, “In Related Art 4, upon calculating the position and orientation of the camera, the plurality of cameras having different angles of view are not used simultaneously, but the camera of one angle of view is used. Therefore, the estimation precision of the position and orientation of the camera is lower than that using a plurality of cameras” where the art implies how different angles (attitudes) measured at the same time will have results that are more precise). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 2, Hirota teaches wherein the CPU is further configured to: extract a first feature amount from the second image (column 3 lines 62-66 “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value.”); and verify the result of the estimation by comparison of the first feature amount with a second feature amount (where the verifying the estimation is “In the sixth and final case, Camera 1 22 sees two landmarks, A and B, and Camera 2 24 sees the same two landmarks, A and B. Here the triangulation technique from the fourth case can be applied to both landmarks, yielding two spheres of diameters a and b which are centered at their respective landmarks' positions in world space.”, column 13 lines 12-25), and the second feature amount is stored in a database in association with the at least one of the location or the attitude of the chassis in the real space (column 11 lines 19-21, “The Landmark Predictor 40 uses predicted and iteratively improved head poses to compute the expected positions of the landmarks in image space.”; column 11 lines 31-34, “The second component of the landmark finder is the Image Analyzer 42, which starts its search for a landmark by inspecting the search area defined by the Landmark Predictor 40.”; Here the specification shows the unit 42 obtains the landmarks before unit 40 because unit 42 depends on information that unit 40 has to process first).
	Regarding claim 3, Hirota teaches the information processing apparatus according to claim 2, wherein the CPU is further configured to acquire the second feature amount from the database based on the second image (Under BRI, the second feature amount is acquired because of it relation to the second image for comparison sake; column 10 lines 57-61, “The landmark finding subsystem consists of two main components: the Landmark Predictor 40, which predicts where the landmarks should be in the video camera image, and the Image Analyzer 42, which locates the landmarks in the image.”; Here it is taught the predicted landmarks (second feature amounts) are taken from the same image from the video camera (second image capturing unit)).
	Regarding claim 4, Hirota teaches the information processing apparatus according to claim 3, wherein the CPU is further configured to: extract, from the second image, a first plurality of feature (column 11 lines 34-40, “The second component of the landmark finder is the Image Analyzer 42, which starts its search for a landmark by inspecting the search area defined by the Landmark Predictor 40. The first step is pixel marking. Every pixel is classified as belonging to one of the landmark colors or as belonging to no landmark based on the ratios of RGB component values of the pixel. The Image Analyzer 42 looks first for areas whose color matches the color of the outer ring of a concentric landmark and then attempts to locate the inner color dot within the identified area.”, here the verifying done by unit 42 checks the landmarks (features) to determine if they match color wise).
	Regarding claim 5, Hirota teaches the information processing apparatus according to claim 4, wherein the CPU is further configured to: extract, from the second image, a third plurality of feature amounts of first partial areas as the first feature amount, wherein the first partial areas include the first plurality of feature points (column 10-11 lines 62-67 “The main task of the Landmark Predictor 40 is to compute the expected positions and extents of landmarks in image space. For each landmark, a search area is determined based upon the predicted extent. Since the Image Analyzer 42 operates by exhaustive pixel searches inside search areas, it is important to keep the extents small. i.e. to "tightly" track the landmarks in image space with bounding boxes. An example of the bounding boxes is seen in FIG. 5.”); andPage 6 of 21Application No. 16/485,932Reply to Office Action of December 8, 2020 verify the result of the estimation by comparison of the extracted third plurality of feature amounts of the first partial areas with a fourth plurality of feature amounts of second partial areas, the second partial areas include including the second plurality of feature points, and the fourth plurality of  (where verifying the landmarks within the partial areas is “If the Image Analyzer 42 has detected additional landmarks (that is, in addition to the ones used to solve the equations), these landmarks can be used for disambiguation. Using each remaining candidate solution of the camera, the additional landmarks are projected onto the image planes and are checked to determine how closely the projections match the detected positions”, where the unit 42 compares the feature amounts within the areas to compare the landmarks to check the projections, column 14 and 15 lines 66-67 and 1-23).
	Regarding claim 6, Hirota teaches the information processing apparatus according to claim 5, wherein the CPU is further configured to: calculate a similarity between each feature amount of the third plurality of feature amounts of the first partial areas and a corresponding feature amount of the fourth plurality of feature amounts of the second partial areas (column 11 lines 37-44, "The Image Analyzer 42 looks first for areas whose color matches the color of the outer ring of a concentric landmark and then attempts to locate the inner color dot within the identified area. The marked regions are segmented by horizontal and vertical signature to determine their centers of mass. If a marked region does not fit inside the bounding box of the search area, the search area is enlarged."; Here unit 42 is matching the marked regions with landmarks (partial area) with the bounding boxes with the landmarks (partial area) set by unit 40, in attempt to match the predictions set forth by unit 40); and verify the result of the result of the estimation based on a number of the feature points for which a result of the a calculation of the similarity is equal to or greater than a threshold (column 11 lines 25-30 “For each landmark, the 3D and 2D predictions are compared. If the distance between the two predicted positions is below a preset threshold or if the expected position is far enough from the edge of the image, then the landmark is assigned a high score for ease of detection.”; Here the prior art teaches comparing the landmarks (feature points) for ease of detection for the landmark. If the landmark predictions are similar, or in this case the distance between the landmarks (they are spatially close), the comparison will be given a high ease of detection score).
	Regarding claim 7, Hirota teaches the information processing apparatus according to claim 3, wherein at least two image capturing units of the plurality of image capturing units are set as a plurality of candidates for the second image capturing unit (where Fig. 4 shows the plurality of candidates as elements C1 and C2), the second image capturing unit captures the second image as an extraction source (where the extraction source is “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value.”, where extraction source is an image to extract landmark, column 3 lines 56-67), the second feature amount is associated with a parameter based on the capture of the second imag(where the second feature amount is “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value”, where the landmark is tied to the camera displacement, column 3 lines 56-67), and th(where the acquire the parameter for candidate is “As seen in block 61, the location and movement of the user operated camera is detected. This detection creates a camera displacement value. As a second image is obtained from the cameras the location of the landmark within the second image are predicted based on the camera displacement value and the initial landmark location value as seen in block 64”, see block 62 in Fig. 3, column 9 lines 50-67); and select at least one candidate of the plurality of candidates based on the parameter acquired for each candidate of the plurality of candidates and the parameter associated with the second feature amount, wherein the selected at least one candidate captures the (where the camera captures second image is “As a second image is obtained from the cameras the location of the landmark within the second image are predicted based on the camera displacement value and the initial landmark location value as seen in block 64”, column 9 lines 51-67); and verify the result of the estimation based on a the second image captured by the selected at least one candidate (where the verify the estimation is “This solver may compute multiple solutions, in which case a Solution Selector 52 is invoked. The selector attempts to pick a solution by verifying the consistency of all detected landmarks but is not always able to determine a single best solution” column 8 lines 42-57).
	Regarding claim 9, Hirota teaches the information processing apparatus according to claim 1, wherein the CPU is further configured to: acquire a fourth image captured by the second image capturing unit, wherein the capture of the fourth image is prior to capture of the second image by the second image capturing unit; and verify the result of the estimation based on a similarity between the second image and the acquired fourth image (“In addition to this 3D prediction, the Landmark Predictor 40 performs an internal 2D image space prediction which is not based on input from the magnetic tracker 26, but only on detected landmarks. For each landmark, the 3D and 2D predictions are compared.” Here the prior art teaches that a 2D prediction of the same image is created internally (in the past) and used to compare for similarity with the 3D projection of the input image).
	Regarding claim 10, Endo teaches the information processing apparatus according to claim 1, wherein Page 9 of 21Application No. 16/485,932Reply to Office Action of December 8, 2020at least two image capturing units of the plurality of image capturing units correspond to the second image capturing unit, each image capturing unit of the at least two image capturing units captures the second image, and the CPU is further configured to verify the result of the estimation based on the second image captured by each image capturing unit of the at least two image capturing units (Under BRI, the inventive concept of the claim is saying that second capturing unit can consist of two or more cameras to perform the process of identifying the location of the chassis; para. 0105, "Even in such case, according to this embodiment, the second camera is added, and the position and orientation are calculated using the images captured by the two cameras, thus improving the position and orientation measurement precision of the first camera.").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Endo’s teachings with Hirota’s invention because using more cameras with different attitudes allows for your invention able capture more feature points than just one camera is able to capture. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 12, Endo teaches the information processing apparatus according to claim 1, wherein at least two image capturing units of the plurality of image capturing units are set as a plurality of candidates for the first image capturing unit (where in Fig. 5 shows unit 160 and 170 are the plurality of cameras that that capturing images), and the CPU is further configured to select, based on the result of the verification, third image capturing unit from the at least two image capturing units that are set as the plurality of candidates for the first image capturing unit (where selecting the third unit is “In each of the above embodiments, an objective-view camera that captures an image of the subjective-view camera may be used together. FIG. 5 is a block diagram sowing the arrangement when an objective-view camera is added to the position and orientation measurement apparatus shown in FIG. 1”, para 0129).
	Regarding claim 13, Hirota teaches the information processing apparatus according to claim 1, wherein the CPU is further configured to:Page 10 of 21Application No. 16/485,932 Reply to Office Action of December 8, 2020select the first image capturing unit as a new second image capturing unit based on the result of the verification; select the second image capturing unit as a new first image capturing unit based on the result of the verification, wherein the selection of the first image capturing unit is before the selection of the second image capturing unit; and verify the result of the estimation based on a fourth image captured by the new second image capturing unit (para. 0039-0040, “As described above, the hybrid tracking system incrementally improves head pose after each newly-found landmark, thereby increasing the accuracy of the predicted positions and predicted extents of the remaining undetected landmarks. Lining up a single landmark often results in dramatically improved registration. Therefore lining up the first landmark detected often yields accurate search areas for the remaining landmarks, accelerating the subsequent searches; To this end, the Landmark Predictor 40 keeps track of potentially detectable landmarks and sorts them in order of decreasing expected ease of detection. The Landmark Predictor 40 uses predicted and iteratively improved head poses to compute the expected positions of the landmarks in image space. In addition to this 3D prediction, the Landmark Predictor 40 performs an internal 2D image space prediction, which is not based on input from the magnetic tracker 26, but only on detected landmarks. For each landmark, the 3D and 2D predictions are compared. If the distance between the two predicted positions is below a preset threshold or if the expected position is far enough from the edge of the image, then the landmark is assigned a high score for ease of detection.”).
	Regarding claim 16, Endo teaches an information processing method (where the information processing apparatus is “A position and orientation measurement apparatus has a subjective-view-index detection unit which detects indices on a physical space from an image captured by a subjective-view camera, an additional subjective-view-index detection unit which detects indices on the physical space from an image captured by an additional subjective-view camera having a spatial resolution different from the subjective-view camera, and a position and orientation estimation unit which calculates the position and orientation of the subjective-view camera using information associated with the image coordinates of the detected indices”, Abstract) by a computer (where the computer is “FIG. 2 is a block diagram showing an example of the basic arrangement of a computer which can serve as a position and orientation measurement apparatus 100 according to the embodiment of the present invention;”, para 0029), comprising: in an information processing (where the CPU is “Assume that this embodiment has a configuration in which the functions of the respective units (image input unit 110, data storage unit 120, subjective-view-index detection unit 140, and additional subjective-view-index detection unit 150) are implemented when one CPU executes programs”, para 0063): acquiring, by the CPU, a first image from a first image capturing unit of a plurality of image capturing units, wherein the plurality of image capturing units is in a chassis in real space (where the first image capturing unit is “In this embodiment, assume that the subjective-view camera 160 as an image capture device to be measured is fixed to, e.g., a head-mounted display (HMD) that the observer wears, and is used to capture an image of a physical space observed nearly from the viewpoint of the observer (subjective viewpoint)” and “The image input unit 110 converts the subjective-view image and additional subjective-view image input to the position and orientation measurement apparatus 100 into digital data, and saves them in the data storage unit 120.”, where the subjective view camera is one of plurality of cameras in Fig. 5, para 0037 and 0049); estimating, by the CPU, at least one of a location or an attitude of the chassis in the real space based on the first image (where to estimate the location is “Then, the position and orientation calculation unit 150 calculates (estimates) the position and orientation of the subjective-view camera 160 based on these pieces of information”, para 0061); selecting, by the CPU (where selecting a third image is “Note that each of the image input unit 110, data storage unit 120, subjective-view-index detection unit 140, and additional subjective-view-index detection unit 150 shown in FIG. 1 can be configured by independent hardware. Alternatively, the functions of the respective units may be implemented by software when a CPU (not shown) executes programs.”, para 0063), a third image capturing unit from the plurality of image capturing units based on a result of the verification, wherein the third image capturing unit captures a third image (where the third imaging capturing unit is “An objective-view-index detection unit 580 detects the image coordinate of the objective-view-index P from the image captured by the objective-view camera 590”, para 130); and re-estimating, by the CPU (where estimating by CPU is “As described above, the CPU 1001 serves as the position and orientation calculation unit 150 when it executes a program.”, para 0077), the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit (where re-estimating the attitude is “By applying the image coordinate of the objective-view-index P to the scheme described in US 2004/176925 A1, the position and orientation of the subjective-view camera 160 can be calculated… In this modification, the position and orientation of the subjective-view camera 160 can be stably calculated using the objective-view image”, para 0130-131).
	Endo does not teach acquiring, by the CPU, a second image from a second image capturing unit of the plurality of image capturing units; verifying, by the CPU, a result of the estimation based on a the second image, wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit
Hirota teaches acquiring, by the CPU (where acquiring by CPU is “The graphics processor 30 captures the stereo video images from the head mounted cameras 22 and 24 in real-time and transfers the images to an internal graphics frame buffer of the RealityEngine.sup.2 .TM., column 6 lines 7-16, and “These computer program instructions may be loaded onto a computer or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks”, column 9 lines 13-40), a second image from a second image capturing unit of the plurality of image capturing units (column 4 lines 62-66, “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value.”; column 5 lines 6-10, “In a further embodiment of the present invention the actual landmark location within the second image is compared with the predicted location of the landmark to generate a prediction error value and the camera location based upon the prediction error value is updated.”); verifying, by the CPU, a result of the estimation based on a the second image, wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit (column 14-15 lines 1-5, “If the Image Analyzer 42 has detected additional landmarks (that is, in addition to the ones used to solve the equations), these landmarks can be used for disambiguation. Using each remaining candidate solution of the camera, the additional landmarks are projected onto the image planes and are checked to determine how closely the projections match the detected positions.”).Page 12 of 21Application No. 16/485,932Reply to Office Action of December 8, 2020
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Endo’s teachings with Hirota’s invention because Endo’s teachings the inclusion of more cameras and different attitudes will make estimation results more precise (para. 0022, “In Related Art 4, upon calculating the position and orientation of the camera, the plurality of cameras having different angles of view are not used simultaneously, but the camera of one angle of view is used. Therefore, the estimation precision of the position and orientation of the camera is lower than that using a plurality of cameras” where the art implies how different angles (attitudes) measured at the same time will have results that are more precise). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 17, Endo teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations (where the medium containing instructions executed by the processor is “The storage medium drive 1008 reads out programs and data stored in a storage medium such as a CD-ROM, DVD-ROM, or the like in accordance with an instruction from the CPU 1001, and outputs them to the RAM 1002 and external storage device 1007”, para 0071), the operations comprising: acquiring a (where the first image capturing unit is “In this embodiment, assume that the subjective-view camera 160 as an image capture device to be measured is fixed to, e.g., a head-mounted display (HMD) that the observer wears, and is used to capture an image of a physical space observed nearly from the viewpoint of the observer (subjective viewpoint)”, where the subjective view camera is one of plurality of cameras in Fig. 5,  para 0037); estimating at least one of a location or an attitude of the chassis in the real space based on the first image (where to estimate the location is “Then, the position and orientation calculation unit 150 calculates (estimates) the position and orientation of the subjective-view camera 160 based on these pieces of information”, para 0061); selecting a third image capturing unit from the plurality of image capturing units based on a result of the verification, wherein the third image capturing unit captures a third image (where the third imaging capturing unit is “An objective-view-index detection unit 580 detects the image coordinate of the objective-view-index P from the image captured by the objective-view camera 590”, para 130); and re-estimating the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit (where re-estimating the attitude is “By applying the image coordinate of the objective-view-index P to the scheme described in US 2004/176925 A1, the position and orientation of the subjective-view camera 160 can be calculated… In this modification, the position and orientation of the subjective-view camera 160 can be stably calculated using the objective-view image”, para 0130-131).
Endo does not teach acquiring a second image from a second image-capturing unit of the plurality of image capturing units; verifying a result of the estimation based on the second image, wherein an optical axis of the second image-capturing unit is different from an optical axis of the first image-capturing unit. 
(column 4 lines 62-66, “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value.”; column 5 lines 6-10, “In a further embodiment of the present invention the actual landmark location within the second image is compared with the predicted location of the landmark to generate a prediction error value and the camera location based upon the prediction error value is updated.”); verifying a result of the estimation based on the second image, wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit (column 14-15 lines 1-5, “If the Image Analyzer 42 has detected additional landmarks (that is, in addition to the ones used to solve the equations), these landmarks can be used for disambiguation. Using each remaining candidate solution of the camera, the additional landmarks are projected onto the image planes and are checked to determine how closely the projections match the detected positions.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Endo’s teachings with Hirota’s invention because Endo’s teachings the inclusion of more cameras and different attitudes will make estimation results more precise (para. 0022, “In Related Art 4, upon calculating the position and orientation of the camera, the plurality of cameras having different angles of view are not used simultaneously, but the camera of one angle of view is used. Therefore, the estimation precision of the position and orientation of the camera is lower than that using a plurality of cameras” where the art implies how different angles (attitudes) measured at the same time will have results that are more precise). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US Patent 6,064,749) and Endo et al. (US PGPub 2008/0069405) as applied to claim 1 above, and further in view of Krishnaswamy et al. (US PGPub 2014/0140609).
Regarding claim 8, Hirota and Endo teach the information processing apparatus according to claim one. They do not teach wherein the CPU is further configured to verify the result of the estimation based on a discriminator generated by a machine learning process, the machine learning process is based on the second image captured by the second image capturing unit, and the discriminator is associated with the at least one of the location or the attitude of the chassis in the real space.
Krishnaswamy teaches wherein the CPU (where the CPU is “Processor 802 can be one or more processors or processing circuits to execute program code and control basic operations of the device 800”, para 0076) is further configured to verify the result of the estimation based on a discriminator generated by a machine learning process (para. 0071, “In block 704, the image is provided to each classifier. For example, if a classifier is provided for each degree of rotational position in a full 360-degree range, then the image can be input to the 360 classifiers. In block 706, the method receives an indication output from each of the classifiers as to the likelihood that the image content has the rotational position detected by that classifier. In some implementations, this indication can be a negative or positive indication. In one example, an image having 5-degree clockwise rotation from a horizontal reference position is input to the set of classifiers. Classifiers detecting rotations of 3 and 4 degrees clockwise, respectively, provide a negative output indicating that the image content is not rotated 3 or 4 degrees.”, where the rotational position of the image would lead to the system to determine the rotational position of said camera), the machine learning process is based on the second image captured by the second image capturing unit, and the discriminator is associated with the at least one of the location or the attitude of the chassis in the real space (Under BRI, the second image is the image that is analyzed by a system to determine the attitude of the system and the second image capturing unit that is responsible for taking the second image; para. 0026, “In the example of FIG. 2A, the image 204 is a digital image, such as a digital photograph taken by a camera, and stored in an album of the user Dan V.”, here the image 204 is the image that is examined by the system and the camera is responsible for taking the image).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Krishnaswamy’s teachings with Hirota’s and Endo’s invention because in the art it has taught that machine learning techniques can incorporated into a system to make it more efficient (para 0036, “It is important in the image matching step 111 that the information of multiple images is handled collectively as one piece of information. In the case of performing simple checking between images, multiple captured images are simply concatenated, and the one concatenated input image is checked against multiple registered images. In the case of using machine learning technology, features may be extracted from each image, and the multiple feature amount vectors obtained as a result may be simply connected to create a single feature vector (feature information). Alternatively, a composite feature amount may be extracted from multiple images and used to create a single feature vector. Any algorithm may be used in the machine learning, examples of which include a neural network, a support vector machine, a nearest neighbor matching algorithm, and a classification tree.”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US Patent 6,064,749) and Endo et al. (US PGPub 2008/0069405) as applied to claim 1 above, and further in view of Ohtomo et al. (US PGPub 2007/0167154).
Regarding claim 14, Hirota and Endo teach the information processing apparatus according to claim 1. They do not teach wherein the chassis is a chassis of a mobile object, the first image capturing unit captures the first image in a direction different from a traveling direction of the mobile object, and 
Ohtomo teaches wherein the chassis is a chassis of a mobile object, the first image capturing unit captures the first image in a direction different from a traveling direction of the mobile object, and the CPU (where the CPU is “The measuring device main unit 2 generally comprises an I/O control unit 13, a control arithmetic unit 14 represented by a CPU, a storage unit 15 represented by a HD or the like, a communication control unit 16, etc” and “When the mobile object 9 comes to P1, the control arithmetic unit 14 acquires a position data measured by the GPS position detecting device 7. At the same time, the image data taken by the image pickup device 8 is acquired, and the image data are stored in the data storage area 18 together with the position data.”, para 0036) is further configured to estimate the at least one of the location or the attitude of the chassis in the real space based on the first image captured by the first image capturing unit (In Figure 4, the chassis is moving in the direction of the large white arrows, as the image capturing devices capture feature points in directions (dark solid arrows) that are different from the traveling direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Ohtomo’s teachings with Hirota’s and Endo’s invention because the method allows for additional feature points to captured over many different images (see Figure 4 and 5, the camera is pointed in a different direction from where it is traveling and it is able to capture more feature points between the two points.). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 15, Hirota and Endo teach the information processing apparatus according to claim 1. They do not teach wherein the second image capturing unit captures the second image in a direction opposite to an image capturing direction of the first image capturing unit, and Page 11 of 21Application No. 16/485,932Reply to Office Action of December 8, 2020the CPU is 
Ohtomo teaches wherein the second image capturing unit captures the second image in a direction opposite to an image capturing direction of the first image capturing unit, and Page 11 of 21Application No. 16/485,932Reply to Office Action of December 8, 2020the CPU is further configured to verify the result of the estimation based on the second image captured by the second image capturing unit (para. 0030, “The position detecting sensor 3 comprises a GPS position detecting device 7 installed on an upper surface of a sensor main unit 6, image pickup devices 8a, 8b, 8c and 8d (hereinafter generally referred as "image pickup device 8"), and an azimuth sensor 10. The image pickup device 8a, 8b, 8c and 8d are, for instance, digital cameras which are mounted on side surfaces of the sensor main unit 6 and facing in 4 directions, and which can output a picked-up image as digital image data.”; Figure 2, element 8a-d).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Ohtomo’s teachings with Hirota’s and Endo’s invention because the inclusion of multiple camera allows for Ohtomo’s invention to capture images over a full circumferences (para. 0032, “By the image pickup devices 8, it is possible to acquire images over the total circumference. To match an image pickup angle (image pickup range) of the image pickup device 8, 3 or 5 or more of image pickup devices 8 are installed. Or, one image pickup device 8 may be rotated in a horizontal direction, and images may be taken for each rotation angle as required, and the scenes over the total circumference can be acquired by the image pickup device 8.”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P KELLOGG whose telephone number is (571)272-6471.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS P KELLOGG/               Examiner, Art Unit 2664                                                                                                                                                                                         /NANCY BITAR/Primary Examiner, Art Unit 2664